    Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 1 of 27




 Creating an Arrest Alert
System in Your Jurisdiction
          Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 2 of 27




                               Objectives
Part 1: Defining the Problem

Part 2: Creating an Arrest Alert System

Part 3: Measuring Success




                           [Insert Local Photo]
Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 3 of 27




            PART 1
     DEFINING THE PROBLEM




                 [Insert Local Photo]
          Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 4 of 27




                   Defining the Problem
What’s not to like about additional information?




                           [Insert Local Photo]
          Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 5 of 27




                   Defining the Problem
Consider these 3 scenarios:
  • A defendant is arrested for shoplifting in neighborhood A.
    In neighborhood Z, he is a suspect in a shooting and has not been able
    to be located for questioning.

  • A defendant is arrested for the first time for robbery in neighborhood
    A. In neighborhood Z, he was identified as a priority individual for
    being part of a violent gang and is suspected of participating in various
    assaults.

  • A defendant is arrested for shoplifting in neighborhood A.
    In neighborhood Z, she has an open case for robbery but has been
    released on monetary bail bond pending trial.
            Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 6 of 27




                      Why does it Matter?
Actions by a prosecutor post-arrest can have a huge impact on the
effectiveness of the arrest in the criminal justice system as a whole:

            Outcome A                                         Outcome B

 By recognizing and responding to the            Not recognizing or responding to
 “value” of a defendant’s role in                the “value” of a defendant’s role in
 criminal activity, aggressive and               criminal activity more generally
 appropriate prosecution can expand              can be a lost opportunity.
 the positive effects of the arrest.
 For example, successfully prosecuting
  a major crime driver can have an
 immediate impact on a community
 by reducing victimization or
 criminal activity.
               Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 7 of 27




             Intelligence-Driven Prosecution
• Focuses the collective resources of a prosecutor’s office

• Allows for smarter prosecutions

• Minimizes the possibility that crime drivers are overlooked




   Is there a process in your jurisdiction to identify high-priority arrestees?
    If so, how are priorities set?
   What is the current process in your jurisdiction to notify prosecutors of priority
    arrests?
   Is that process sufficient to notify relevant prosecutors of all priority arrests?
              Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 8 of 27




             What is an Arrest Alert System?
Customized software that notifies prosecutors by email of priority
arrests involving:
   (1) a specific individual,

   (2) a specific charge, or

   (3) a specific arrest location.


Helps prosecutors in:



                                   Pretrial release or                     Sentencing
Charging decisions                 detention requests                   recommendations
             Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 9 of 27




                Arrest Alert: How it Works

The Manhattan D.A.’s Office identifies specific individuals, charges, and locations
as priorities.


When a new arrest occurs, the Police Department enters the information into a
statewide database, which then returns the arrestee's New York State Identification
Number and full criminal history to the police.

The NYPD sends arrest data to the D.A.'s Office, where it is fed automatically into the
Arrest Alert system. The system uses the arrestee’s unique identification number,
type of crime, and exact address of the arrest to search for matches.


If a priority individual, charge, or location is flagged, the Arrest Alert system sends an
alert via email to subscribing prosecutors and approved law enforcement partners.

The email includes the arrestee's name, all other alert recipients, the categories and
groups the arrestee is linked to, and notes that illustrate why the arrestee is included
in a particular group.
              Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 10 of 27
Sample Arrest Alert Email
            Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 11 of 27




                   What are the Benefits?
This information can assist the prosecutor to:
    1.   Decide whether bringing enhanced charges is appropriate

    2.   Draft appropriate pretrial release or detention requests

    3.   Make appropriate sentencing recommendation

    4.   Alert the court about a new arrest

    5.   Identify violations of curfews and other applicable conditions

    6.   Receive timely notice of debriefing opportunities

    7.   Use other opportunities for the gathering of intelligence

    8.   Improve the investigation of cold cases
Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 12 of 27




              PART 2
        CREATING AN ARREST
           ALERT SYSTEM



                 [Insert Local Photo]
           Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 13 of 27




          A. Planning Phase: Identifying
          and Managing Priority Arrests
Priority individuals
   • Often responsible for a disproportionate amount of crime

   • Persistent lower-level offenders

   • Violent felony offenders

   • Defendants with open cases

   • Uncooperative witnesses




                            [Insert Local Photo]
           Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 14 of 27




          A. Planning Phase: Identifying
          and Managing Priority Arrests
Priority charges
   • May vary by neighborhood

   • E.g., retail theft vs. weapons offenses




                            [Insert Local Photo]
           Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 15 of 27




          A. Planning Phase: Identifying
          and Managing Priority Arrests
Priority locations
    •   “Hot spots”




                            [Insert Local Photo]
        Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 16 of 27




       A. Planning Phase: Identifying
       and Managing Priority Arrests




Complete Worksheet #1: Identifying and Managing Priority Arrests
             Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 17 of 27




1. Gaining an accurate understanding of local crime issues to
identify priority individuals, charges, and arrest locations

  In your jurisdiction, what data would you seek, and what community
  organizations, law enforcement, or other sources would you contact to learn
  about local crime issues?




                              [Insert Local Photo]
              Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 18 of 27




2. Coordinating with law enforcement and information
technology teams to access arrest data

  • How does the process for fingerprinting and obtaining previous criminal
   history work for each law enforcement agency in your area, and how is
   this information delivered to the prosecution?

  • Who manages the associated systems?

  • Does it feel like the right relationships are in place to coordinate
   information sharing in an arrest alert system?
             Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 19 of 27




3. Identifying who will be part of the team that receives and
analyzes arrest data

  In your jurisdiction, who would you want on the team that receives and
  analyzes the arrest data that could be made available through an arrest
  alert system?
          Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 20 of 27



Organizing the data
          Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 21 of 27




4. Deciding who has access to arrest information and how to
deal with sensitive information

 How can an arrest alert system manage confidentiality issues?




                           [Insert Local Photo]
         Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 22 of 27




           B. Implementation Phase:
           Developing the Technology
Establish a team to manage and facilitate planning and
implementation

As a primer to developing the technology:
  • Formulate a problem statement

  • Conduct a needs assessment




               Complete Worksheet #2: Implementation
         Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 23 of 27




           B. Implementation Phase:
           Developing the Technology
Subsequent steps:
  • Documenting how the system currently works

  • Creating a design document for the new system

  • Conducting a gap analysis and creating a work plan and budget

  • Building the system

  • Training users on the system




                          [Insert Local Photo]
         Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 24 of 27




        C. Post-Implementation Phase:
            Maintaining the System
Once the system is created, how do you think it should be
maintained?

What challenges might arise in your jurisdiction as more
prosecutors interact with it?
Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 25 of 27




           PART 3
      MEASURING SUCCESS



                 [Insert Local Photo]
           Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 26 of 27




                     Measuring Success
Performance measures:
   • Identify early in the planning process.

   • Based on the goals and objectives of the arrest alert system.



Criteria for identifying       Who identified priority
                                                                 Priority arrest volume
    priority arrests                  arrests




                                               Use of the arrest alert
               Partner engagement
                                               system by prosecutors
            Case 1:15-cv-05871-KPF Document 189-10 Filed 01/25/21 Page 27 of 27
For more information:
   • www.creatingarrestalert.com
     Association of Prosecuting Attorneys: info@apainc.org
   • http://manhattanda.org/intelligence-driven-prosecution-crime-strategies-unit
     Manhattan District Attorney's Office's Crime Strategies Unit:
     IDP@dany.nyc.gov




                               Thank you!
